[Cite as State v. Carroll, 2021-Ohio-3937.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. Patricia A. Delaney, J.
                                                Hon. Earle E. Wise, Jr., J.
 -vs-
                                                Case No. 2021CA0020
 DUSTIN J. CARROLL

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Coshocton County Court
                                                of Common Pleas, Case No.
                                                2021CR0014


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        November 3, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JASON W. GIVEN                                 DUSTIN J. CARROLL
 Coshocton County Prosecuting Attorney          Inmate #A767-546
 318 Chestnut Street                            Noble Correctional Institution
 Coshocton, Ohio 43812                          Caldwell, Ohio 43724
Coshocton County, Case No. 2021CA0020                                                           2


Hoffman, P.J.
          {¶1}     Defendant-appellant Dustin Carroll appeals the judgment entered by the

Coshocton County Common Pleas Court convicting him of illegal conveyance of drugs of

abuse onto grounds of a specified governmental facility (R.C. 2921.36(A)(2)) and

sentencing him to twelve months incarceration. Plaintiff-appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     On February 1, 2021, Appellant was indicted by the Coshocton County

Grand Jury with one count of illegal conveyance of drugs of abuse onto grounds of a

specified governmental facility. Appellant moved to dismiss the indictment, arguing the

indictment was barred by double jeopardy based on the dismissal of a previous indictment

for conspiracy. The trial court found the motion not well taken, and overruled the motion.

Appellant further moved to dismiss the indictment on the basis his speedy trial rights were

violated.

          {¶3}     On August 2, 2021, Appellant entered a plea of guilty to the single charge

in the indictment.         On recommendation of the prosecutor, the trial court sentenced

Appellant to twelve months incarceration, to be served concurrently with a sentence

Appellant was serving in a prior case.

          {¶4}     It is from the August 5, 2021 judgment of the trial court Appellant prosecutes

his appeal, assigning as error:




1   A rendition of the facts is unnecessary to our resolution of the issues raised on appeal.
Coshocton County, Case No. 2021CA0020                                                    3


             I. THE TRIAL COURT COMMITTED VIOLENCE TO THE DOUBLE

      JEOPARDY CLAUSE OF THE FIFTH AMENDMENT WHEN IT REFUSED

      TO IMPOSE THE BAR TO FURTHER PROSECUTION ATTACHED TO

      THE GRANT OF A CRIM. R. 12(C) (2) MOTION TO DISMISS.

             II. THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

      APPELLANT WHEN IT TOLLED THE STATUTE OF LIMITATIONS

      PRESCRIBED BY A SPECIFIC STATUTE WITH A GENERAL ONE,

      THEREBY USURPING THE JURISDICTION TO ACCEPT A PLEA.



                                            I.

      {¶5}   Appellant argues the trial court erred in overruling his motion to dismiss the

indictment on the basis of double jeopardy, based on the prior entry of dismissal of an

indictment in Case Number 2020CR0072.

      {¶6}   A defendant's rights under the Double Jeopardy Clause of the Fifth

Amendment are not waived by a plea of guilty. Village of Montpelier v. Greeno, 25 Ohio

St.3d 170, 172, 495 N.E.2d 581, 582 (1986), citing Menno v. New York, 423 U.S. 61, 96

S.Ct. 241, 46 L.Ed.2d 195 (1975). However, termination of a proceeding before jeopardy

has attached, even if harmful to the defendant in some way, does not entitle him to relief

under the double jeopardy clause State v. Larabee, 69 Ohio St.3d 357, 358, 632 N.E.2d

511, 513 (1994). Without risk of determination of guilt, jeopardy does not attach, and

neither an appeal nor further prosecution constitutes double jeopardy. Id., citing Serfass

v. United States, 420 U.S. 377, 95 S.Ct. 1055, 43 L.Ed.2d 265 (1975). The Serfass court

held jeopardy did not attach when a trial court granted a pretrial motion to dismiss an
Coshocton County, Case No. 2021CA0020                                                      4


indictment after receiving evidence, stipulations, and arguments relative to the motion.

Id.

       {¶7}    In the instant case, Appellant attached the trial court’s entry filed February

1, 2021, dismissing the indictment in case number 2020CR0072 to his motion to dismiss.

This entry states:



               This matter came before the Court on January 22, 2021, for oral

       argument upon the Defendant’s “Motion to Dismiss.”

               The Defendant was present through remote video conferencing from

       the Ohio Department of Rehabilitation and Conviction. The Defendant’s

       Counsel, Jeffrey Kellogg was present in Court, with Prosecuting Attorney

       Jason Given.

               Whereupon, after hearing the arguments of Counsel, the Court finds

       the motion to be well taken, and the indictment in this case is hereby

       DISMISSED, without prejudice. In so ruling, the Court finds that the crime

       charged within the body of the indictment is not a listed offense under the

       conspiracy statute, and subsection (M) of R.C. 2923.01 does not include a

       violation of R.C. 2921.36, within the definition of “Felony drug trafficking,

       manufacturing, processing, or possession offense.”

               Therefore, a person cannot be charged with conspiracy to commit a

       violation of R.C. 2921.36, as such an offense does not exist in the State of

       Ohio.
Coshocton County, Case No. 2021CA0020                                                        5


       {¶8}   We find it is apparent from the face of this entry the prior indictment was

dismissed without prejudice before jeopardy had attached. The trial court therefore did

not err in overruling Appellant’s motion to dismiss the instant indictment on double

jeopardy grounds.

       {¶9}   Appellant’s first assignment of error is overruled.

                                                  II.

       {¶10} In his second assignment of error, Appellant argues the trial court erred in

overruling his motion to dismiss the case based on violation of his right to a speedy trial.

       {¶11} Appellant entered a guilty plea in the instant case. Where an accused

enters a plea of guilty, he waives his right to raise the denial of his right to a speedy trial

on appeal. Village of Montpelier v. Greeno, supra.

       {¶12} Appellant’s second assignment of error is overruled.

       {¶1}   The judgment of the Coshocton County Common Pleas Court is affirmed.



By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur